Citation Nr: 1104937	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  10-00 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

L. Jeng, Counsel





INTRODUCTION
 
The Veteran served on active duty in the United States Army from 
May 1957 to May 1959.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a July 2009 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which denied the Veteran's claim of service connection 
for a bilateral hearing loss disability and tinnitus.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is deemed 
necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  See also Robinette 
v. Brown, 8 Vet. App. 69, 76 (1995).  

The Veteran essentially contends that his current bilateral 
hearing loss disability and tinnitus are related to service.  In 
a May 2009 statement, he specifically asserted that he suffered 
acoustic trauma during basic training when a blast went off near 
him rendering him unconscious.  When he gained consciousness, he 
could not hear and had ringing in his ear.  He indicated that 
this hearing returned "very little" but it declined within a 
week. The Board notes that the Veteran is competent to attest to 
factual matters of which he has first-hand knowledge, e.g., that 
he was in close proximity to an explosion during in-service 
training.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007; 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).
While the Veteran experienced in-service noise exposure, the 
Board notes that the available service treatment records are 
negative for findings or complaints of hearing loss and/or 
tinnitus.  The examination report at service discharge shows that 
hearing was 15/15 on whispered voice testing.  Post-service 
records dated in 2009 show that the Veteran currently has hearing 
loss.  

On remand, the Veteran should be afforded an examination to 
determine the nature and etiology of any current hearing loss and 
tinnitus, taking into account his acoustic trauma in service.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1. Schedule the Veteran for a VA examination 
to determine the nature and etiology of any 
current hearing loss and tinnitus.  The 
claims file, to include a copy of this 
Remand, must be made available to and 
reviewed by the examiner prior to completion 
of the examination report, and the 
examination report must reflect that the 
claims folder was reviewed.  All indicated 
studies, including an audiological 
evaluation, should be performed, and all 
findings should be reported in detail.

The examiner should provide an opinion as to 
whether it is at least as likely as not (i.e. 
50 percent or greater probability) that the 
Veteran's bilateral hearing loss disability 
is related to service, and particularly, to 
his report of in-service acoustic trauma.  In 
rendering this opinion, the examiner comment 
on and discuss the Veteran's report that he 
lost his hearing which returned but not to 
the same level before the traumatic blast 
incident in basic training.  

The examiner should provide an opinion as to 
whether it is at least as likely as not (i.e. 
50 percent or greater probability) that the 
Veteran's tinnitus is related to service, and 
particularly, to his report of in-service 
acoustic trauma.  The examiner should comment 
on the Veteran's report regarding the onset 
of his tinnitus during service.

A complete rationale for any opinion 
expressed should be provided in a legible 
report.  The examiner should address any 
contrary evidence of record.

2.	Notify the Veteran that it is his 
responsibility to report for any VA 
examination scheduled, and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2010).  In the event that the Veteran 
does not report for any scheduled 
examination, documentation must be obtained 
which shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated whether 
any notice that was sent was returned as 
undeliverable.  Copies of all documentation 
notifying the Veteran of any scheduled VA 
examination must be placed in the Veteran's 
claims file.

3.	Then, readjudicate the Veteran's claims.  
If action remains adverse to the Veteran, 
provide him and his representative with a 
supplemental statement of the case and allow 
an appropriate opportunity to respond. 
Thereafter, the case should be returned to 
the Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



